Name: Commission Regulation (EEC) No 1377/87 of 19 May 1987 amending Regulation (EEC) No 1012/87 opening an invitation to tender for the sale of olive oil held by the Italian intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5 . 87 Official Journal of the European Communities No L 132/5 COMMISSION REGULATION (EEC) No 1377/87 of 19 May 1987 amending Regulation (EEC) No 1012/87 opening an invitation to tender for the sale of olive oil held by the Italian intervention agency 1 . Article 6 is replaced by the following : 'Article 6 The minimum selling price per 100 kilograms of oil shall be fixed, in accordance with the procedure laid down in Article 38 of Regulation No 136/66/EEC, on the basis of the tenders received, not later than the tenth working day after the expiry of each final date laid down for the submission of tenders . The decision fixing the minimum selling price shall be notified forthwith to the Member State concerned.' 2 . Article 7 is replaced by the following : 'Article 7 The olive oil shall be sold by AIMA not later than the fifth working day after the date of notification of the decision referred to in Article 6. AIMA shall supply the agencies responsible for storage with a list of the lots remaining unsold.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 12 (4) thereof, Whereas Commission Regulation (EEC) No 1012/87 (3) opens an invitation to tender for the sale on the internal market of a quantity of olive oil held by the Italian inter ­ vention agency ; Whereas, with a view to sound management of the arrangements, provision should be made for a shorter time limit for the fixation of the minimum price and for the sale of the oil by AIMA in respect of sales for which the final date for the submission of tenders was fixed in the first fortnight of the month ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1012/87 is hereby amended as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 May 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (2) OJ No L 133, 21 . 5 . 1986, p. 8 . (3) OJ No L 95, 9 . 4. 1987, p. 7 .